Title: General Orders, 12 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Saturday April 12th 1783
                            Parole Queenborough.
                            Countersigns Radnor Shaftsbury
                        
                        For the day tomorrow Colonel Vanscaick
                        B. Q. M. York Brigade
                        For duty the Hampshire Battalion.
                        Application is to be made to the Assistant Clother Genl for another distribution of Shirts—also Returns to be
                            given in to him of the men who have not received Hatts for the last year.
                    